Case 9:18-cv-80721-DMM Document 27 Entered on FLSD Docket 01/04/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

                   CASE NO.: 9:18-cv-80721-MIDDLEBROOKS/BRANNON

   IN RE:

   PETITION OF DANIEL EDELSTEIN
   REVOCABLE TRUST as titled owner of and
   for a 57' 1990 VIKING, hull identification
   number VKY5711D989 her engines, tackle,
   and appurtenances, for Exoneration from or
   Limitation of Liability,


            Petitioner.
                                                    /


                           NOTICE OF SELECTION OF MEDIATOR

         Petitioner, DANIEL EDELSTEIN REVOCABLE TRUST as titled owner of and for a 57'

  1990 VIKING, hull identification number VKY5711D989 her engines, tackle, and appurtenances,

  by and through undersigned counsel, hereby serves notice that the Parties have agreed upon

  NORMAN S. GERSTEIN, Esq. to act as mediator in this case. Upon selection of a mediation

  date, the Parties will promptly file a notice of mediation.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 9:18-cv-80721-DMM Document 27 Entered on FLSD Docket 01/04/2019 Page 2 of 2



                                                Respectfully submitted,

                                                DAVANT LAW, P.A.
                                                Attorneys for Petitioner
                                                401 East Las Olas Blvd, Suite 1400
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 414-0400
                                                Facsimile: (954) 332-3301


                                                By:/s/ Aaron M. Dmiszewicki_
                                                        Charles S. Davant
                                                        Florida Bar No. 15178
                                                        csd@davantlaw.com
                                                        Aaron M. Dmiszewicki
                                                        Florida Bar No. 111455
                                                        amd@davantlaw.com


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 4, 2019, a true and correct copy of the foregoing was

  filed with the Clerk of Court by using the CM/ECF system which will send a notice of electronic

  filing to all counsel or parties of record.


                                                       /s/Aaron M. Dmiszewicki
                                                       Aaron M. Dmiszewicki




                                                 -2-
